DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5-7, 9, 11-15, 20, 78, 79, and 82-85 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The allowable subject matter in claims 1and 15 pertains to the particular steps of prior to the determining, numbering teeth of the virtual representation of the dental arch; 
after the determining, re-numbering the teeth of the virtual representation of the dental arch accounting for the at least one ectopic tooth; and
creating a segmentation of the virtual representation of the dental arch by modifying the model segmentation of the virtual representation of the dental arch with an anatomical identifier corresponding to the at least one ectopic tooth.

One of ordinary skill in the art would not have found it obvious to combine the prior art to teach the limitations combination of numbering teeth, renumbering ectopic teeth, and creating a segmentation of the virtual representation of the dental arch for use in a system of dental arch modeling.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663